DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20090101926) in view of Hirano et al. (US 20170263817).
Regarding claim 11, Lee discloses that semiconductor light emitting device comprising:
a substrate 110 (Fig. 9);
a first semiconductor layer 120, which is provided on the substrate and has a first conductivity;
an active layer 130, which is provided on the first semiconductor layer 120;
a second semiconductor layer 140, which is provided on the active layer 130 and has a second conductivity different from the first conductivity 120;
a first electrode 172 electrically connected to the first semiconductor layer 120;
a second electrode 174 & 160 electrically connected to the second semiconductor layer 140; and
a plurality of regions 150, in which the first semiconductor layer 120 surrounds the active layer 130 and the second semiconductor layer 140 (Fig. 5 and 8), with the active layer 130 and the second semiconductor layer 140 forming a perimeter 140 (Fig. 5 and 8), and in which the active layer 140 at a predefined distance away from the perimeter 150 (trench part does not emit) does not emit light, wherein a passage 140 is present between the regions 150 that has a width smaller than minimum width of the perimeter, passing by the regions (Fig. 5 and 8).
Lee fails to teach active layer generates ultraviolet light by electron-hole recombination (Lee specify that an AlGaN in para. 0040 but fails to specify that an AlGaN produce UV light emits).
However, Hirano suggests that active layer generates ultraviolet light by electron-hole combination (para. 0006 & 0149, an AlGaN emit UV light) by changing material of semiconductors.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with active layer generates ultraviolet light by electron-hole combination as taught by Hirano in order to enhance variety of emitting wavelengths by different materials and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 12, Lee & Hirano disclose that the perimeter has rounded junctions (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim13, Lee & Hirano disclose that an insulating layer 150 or 14 formed on the first semiconductor layer 120 or 6, the second semiconductor layer 140 or 8 and the active layer 130 or 7; 
a first pad electrode 14, which is formed on the insulating layer and electrically connected to the first electrode 13; and 
a second pad electrode 19, which is formed on the insulating layer 14 and electrically connected to the second electrode 12 (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim 14, Lee & Hirano disclose that the active layer has a lateral surface arranged at an obtuse angle with a top surface of the first semiconductor layer (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim 15, Lee & Hirano fails to specify that the second semiconductor layer has a top surface smaller than that of the active layer, but obvious to change as a taped shape of LEDs.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain shape of the second semiconductor layer, because it would have been to obtain a certain shape of the second semiconductor layer to achieve variation of emitting characteristics.	
Reclaim 16, Lee & Hirano disclose that at least one of the regions is present in an area of the perimeter of maximum width (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim 17, Lee & Hirano disclose that the plurality of regions includes a first region, a second region, and a third region, and a passage is formed between the first region and the second region and between the second region and the third region, respectively (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim 18, Lee & Hirano disclose that the plurality of regions is formed in a circular shape (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Reclaim 19, Lee & Hirano disclose the substrate is a light-transmitting substrate.
Reclaim 20, Lee & Hirano disclose the perimeter is at a predefined distance away from the plurality of regions, and the passage has a width less than twice the distance (Lee, Fig. 5 or 8 and Hirao Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899